Citation Nr: 1116904	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-26 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for headaches.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to July 2007.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDING OF FACT

The Veteran's headaches are manifested by daily constant headaches, with prostrating attacks accompanied by nausea, photophobia, and occasional vomiting occurring two to three times per month.  Severe economic inadaptability was not shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected headaches arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U. S. ___ (2009) (slip op., at 15) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as identified VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination was obtained in September 2010 to ascertain the current severity of the Veteran's headaches.  The VA examination was performed by a VA examiner who had reviewed the medical history of the Veteran's headaches, examined the Veteran, and included sufficient detail as to the current severity of his service-connected disability.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for headaches was granted by a February 2008 rating decision and a noncompensable evaluation was assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from July 7, 2007.  In January 2009, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected headaches and perfected his appeal in July 2009.  By an October 2010 rating decision, an increased initial evaluation of 30 percent was granted under 38 C.F.R. § Diagnostic Code 8100, effective July 7, 2007.  Because the increase in the evaluation of the Veteran's headache disability does not represent the maximum evaluation available for the condition, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's service-connected headaches are evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

In an August 2006 service treatment report, the Veteran was seen for nausea, pressure behind his right eye, and headache.  He reported a history of occipital type unilateral headaches, but did not consider himself a migraine sufferer.  He was currently having photo- and phonophobia, nausea, and retro-orbital unilateral pulsatile headaches.  The Veteran experienced no difficulty with speech, weakness in any of the extremities, numbness, or tingling.  The assessment was migraines.

The Veteran underwent a VA general medical examination in August 2007.  The Veteran reported headaches, which he believed were related to his vision impairment.  He stated that the headaches seemed to be brought on by using the computer for a long time or being exposed to bright light.  He wore sunglasses when he was outside.  The headaches were not debilitating and there were no associated symptoms.  The Veteran was taking over-the-counter analgesics.  On neurologic examination, the Veteran was alert and fully oriented.  Cranial nerves III through XII were intact.  Strength and sensation were intact, bilaterally, and balance and gait were normal.  The assessment was headaches secondary to retinal histoplasmosis.

In a June 2008 VA treatment report, the Veteran complained of headaches, which had been ongoing since 2005.  He described that the headaches as constant dull throbbing pain, with episodes of increased intensity about two to three times per week.  The pain was located in the frontal and occipital regions.  He stated that during the spikes, he usually felt nauseated and occasionally vomited.  Exacerbating factors included focusing his vision on something, bright lights, and reading.

In a July 2008 VA ophthalmology report, the Veteran complained of daily headaches associated with nausea and vertigo a couple of times per month.  The Veteran described that the headache was at the temples and back of the head and that pain was worse when focusing or with bright lights.  He stated that the headaches improved with lying down with his eyes closed in a dark room with no sound, or with ibuprofen.  The impression was possible migraine headaches.

In a June 2009 substantive appeal, the Veteran reported daily headaches due to only seeing with one eye, which he experienced throughout the day as he moved around, focused in on small objects or was exposed to bright light.  He reported that he refrained from driving at night because of moving bright lights would spur on headaches.  He described that he had daily headaches and approximately two to four times per month, the headaches spiked, at which time they were accompanied by vertigo-like symptoms and nausea.  During these flare-ups, the Veteran reported that he was in fact debilitated with dizzy and nauseated feeling and had to stop activity and go to a quiet place with low light to lie down.  He also stated that he had to take a high dose of over-the-counter analgesics to help the headaches subside so that he could continue with his daily activities.

In an April 2010 reserve service treatment record, the Veteran reported a history of headaches.  Ibuprofen was recommended when symptomatic.

The Veteran was afforded a VA neurological examination in September 2010.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran complained of daily headaches associated with nausea and vertigo a couple of times per month.  The Veteran described that the headache was at the temples and back of the head and that pain was worse when focusing or with bright lights.  He stated that the headaches improved with lying down with his eyes closed in a dark room with no sound, or with ibuprofen.  The Veteran related that the headaches started in 2005 when he lost central vision in the right eye.  He reported "mild headaches all day long" treated with ibuprofen, with flare-ups occurring one to three times a month that were incapacitating but relieved by lying down.  It was noted that the current treatment was by ibuprofen and the response to treatment was fair with no side effects.  The diagnosis was migraine headaches.  The examiner noted that most attacks of headaches occurring two to three times a month were prostrating and lasted for hours.  The examiner also noted that the effect of the Veteran's headaches on his usual occupation and daily activities was pain, but the Veteran could do most things except during the severe incapacitating headaches that occurred one to three times per month and lasting one hour.  The Veteran reported that he was currently employed as an aircraft mechanic for the past five to ten years and that he lost no time from work during the previous year due to his headache disability.

After reviewing the totality of the evidence, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected headaches.  The Veteran has reported symptoms, which included daily headaches with debilitating attacks occurring two to three times per month, at which time he experienced nausea, photophobia, and occasional vomiting.  He also reported that his headaches were relieved by lying down in a quiet dark room and responded fairly well to over-the-counter analgesic medication.  The Board finds that the Veteran's statements are competent evidence of his current headache symptoms and his complaints are credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, these symptoms do not meet the criteria required for an evaluation in excess of 30 percent under Diagnostic Code 8100.  There has been no evidence of very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.  The medical evidence of record show that the Veteran was taking over-the-counter analgesics for treatment of his headaches and that the headaches responded fairly well to the medication.  In addition, on the September 2010 VA examination, the examiner noted that the Veteran could do most of his usual occupational and daily activities except during the episodes of incapacitating attacks occurring one to three times per month and lasting about an hour.  Notably, during the September 2010 VA examination, the Veteran reported that he was currently employed at his current job for the past five to ten years and that he lost no time from working during the previous year due to his headache disability.  Therefore, the Board concludes that medical findings on examination, as well as the Veteran's own self-reported symptomatology, do not indicate that his service-connected headache disability is productive of severe economic inadaptability.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's headache disability is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  The Veteran's headaches are manifested by daily constant headaches, with prostrating attacks accompanied by nausea, photophobia, and occasional vomiting occurring two to three times per month.  Severe economic inadaptability was not shown.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein for his service-connected headache disability.  The criteria for the current disability rating for the Veteran's headaches since the initial grant of service connection reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  38 C.F.R § 4.124a, Diagnostic Code 8100.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected headaches, the evidence shows no distinct periods of time since the initial grant of service connection, during which the Veteran's service-connected headache disability varied to such an extent that a rating greater than or less than 30 percent would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 50 percent for service-connected headaches, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for headaches is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


